DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on March 24, 2022.
Claims 1-11 are pending. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mano (U.S. Pub. No. 2011/0042881 A1), and further in view of Toyama et al. (U.S. Pat. No. 5,229,812, hereinafter as “Toyama”).

With regard to claim 1, the claim is drawn to a printing system (see Mano, i.e. in Fig. 1, 17 and etc., disclose the image forming apparatus 100) comprising: 
a printing apparatus configured to print an image on a sheet (see Mano, i.e. in Fig. 1 and 17, disclose the printer section 7); 
a sheet processing apparatus (see Mano, i.e. in Fig. 1, disclose the finisher 200) including: 
	a slit into which an insert sheet is inserted by a user (see Mano, i.e. in Fig. 6, illustrates an insertion example of a sheet in manual stapling, and the processing tray 12; and further in para. 50, discloses that “[0050] That is, in the manual mode, as shown in FIG. 6, the user inserts a sheet bundle T from the discharge port 24 into the processing tray 12…”), 
	a stapler configured to staple the sheet conveyed from the printing apparatus and staple the insert sheet inserted into the slit (see Mano, i.e. in Fig. 1-2 and etc., disclose the stapler 13; and further in para. 33-34, disclose that “[0033] The staple unit 10 includes a standby tray 11, processing tray 12 and a stapler 13. The sheet S discharged by the discharge roller 9 of the image forming apparatus 100 is received by an inlet roller 14 provided at a carry-in port of the stapler unit 10. The inlet roller 14 includes an upper roller and a lower roller and is driven by a motor…”), 
	a sensor configured to detect the insert sheet inserted into the slit (see the teachings of Toyama below), and 
	a light emitter (see Mano, i.e. in Fig. 7 and in para. 51, disclose that “Each of the buttons 41 to 44 is a button of a type in which an LED is lighted. For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted.); and 
a controller (see Mano, i.e. in Fig. 17, disclose the finisher control section 201, and in para. 77, discloses that “[0077] A finisher control section 201 controls the operation of the finisher 200 (staple unit 10) and the operation of sheet discharge…”) configured to: 
	cause the light emitter to blink based on a detection of the insert sheet by the sensor (see Mano, i.e. para. 51, discloses that “Each of the buttons 41 to 44 is a button of a type in which an LED is lighted. For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted…” When the size of the sheet is selected by the size button 42, the selection buttons 43 and 44 of the staple position are lighted. When one of the buttons 43 and 44 is selected, the staple button 41 blinks. When the staple button 41 is pressed, the stapler 13 performs stapling…”), 
	cause the stapler to staple the insert sheet when an elapsed time elapsed from the detection of the insert sheet by the sensor has reached a predetermined time (see Mano, i.e. in para. 35-36, disclose “a period” during the execution of the stapler 13 staples the sheets S, by disclosing that “[0035] The standby tray 11 stacks the sheet S and has an openable structure. When a specified number of sheets S are stacked, the standby tray 11 is opened, and the sheets S are dropped to the processing tray 12 by their own weight or operation of a drop assist member to forcibly drop. The processing tray 12 supports the sheets S during a period when the stapler 13 staples the sheets S…”, and 
	cause the light emitter to turn off when the stapler staples the insert sheet (see teachings of Toyama below).
The teachings of Mano do not explicitly disclose the aspects relating to “a sensor configured to detect the insert sheet inserted into the slit” and “cause the light emitter to turn off when the stapler staples the insert sheet”. 
However, Toyama discloses an analogous invention relates to a finisher with a stapler.  More specifically, in Toyama, i.e. in col. 5, ll 12-19, disclose the limitation of “a sensor configured to detect the insert sheet inserted into the slit” by disclosing the teachings of detection of document sheet and as well as the size of the document sheet by “the document size sensor SE3”; and further in Toyama, i.e. in col. 6, ll 47-51, discloses that “(58) The CPU 200 receives signals from the document size sensor SE3, the copy sheet size sensors SE11 through SE16, the stapler sensors SE4 and SE5, all the keys on the operation panel 100 and all the sensors provided in the sheet passage”.  In addition, with regard to claimed limitation of “cause the light emitter to turn off when the stapler staples the insert sheet”, Toyama, i.e. in in col. 6, ll 21-36, discloses the teachings of the LEDs being turned off when it’s in non-stapling mode, by disclosing that “Here, selection of a stapling mode is described in more detail. Under an initial state when the body 1 is turned on, the LEDs 132 through 137 are off, and the non-stapling mode is selected. When the operator presses the stapling mode selection key 131 once, the LED 132 is lit and the single stapling mode is selected. Thereafter, every time the operator presses the key 131, the LEDs 133 through 137 are lit in order and the respective stapling mode is selected. After lighting of the LED 137, when the key 131 is pressed, the LED 137 is turned off and the stapling mode is canceled, that is, the non-stapling mode is selected. If the automatic multiple stapling mode and the APS mode are selected, one of the multiple stapling modes is selected in accordance with the copy sheet size determined by the APS control, and stapling is started automatically upon the completion of one cycle of copying”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mano to include the limitation(s) discussed and also taught by Toyama, with the limitations discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image forming and finishing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mano by the teachings of Toyama, and to incorporate the limitation(s) discussed and also taught by Toyama, thereby to having “a finisher which automatically determines the number of stapling points and the location of the stapling points in accordance with the size of sheets to be stapled” (see Toyama, i.e. in col. 1, ll 29-33 and etc.). 	
With regard to claim 2, the claim is drawn to the printing system according to claim 1, wherein the slit is provided on a front side of the sheet processing apparatus (see Mano, i.e. the illustration in Fig. 6, illustrates an insertion example of a sheet in manual stapling, and the processing tray 12; and further in para. 50, discloses that “[0050] That is, in the manual mode, as shown in FIG. 6, the user inserts a sheet bundle T from the discharge port 24 into the processing tray 12…”). 
With regard to claim 3, the claim is drawn to the printing system according to claim 1, wherein the sensor detects the insertion sheet inserted into the slit and being positioned at a predetermined position (see Mano, i.e. in para. 47, discloses that “[0047] A stand 38 is provided in parallel to the endless belt 35, and a slit 39 is formed in the stand 38. The slit 39 includes a straight portion 391 extending in parallel to the rail 34 and an inclined portion 392. The stapler 13 is rotatably attached to the movement plate 33, and a pin provided at the bottom of the stapler 13 is inserted in the slit 39…”), and 
wherein the stapler staples the insertion sheet detected by the sensor and being at the predetermined position (see Mano, i.e. in para. 48, discloses that “[0048] While the movement plate 33 moves in the straight portion 391 of the slit 39, stapling, can be performed on the trailing edge portion (for example, two positions) of the sheet. Besides, when the movement plate 33 is moved to the position of the inclined portion 392 of the slit 39, and the pin reaches the position of the inclined portion 392, the stapler 13 rotates by about 45 degrees, and can staple a corner of the sheet…”).
With regard to claim 4, the claim is drawn to the printing system according to claim 1, wherein after the stapler staples the insertion sheet, the light emitter is turned off at least until the insertion sheet is not detected by the sensor (Toyama, i.e. in in col. 6, ll 21-36, discloses the teachings of the LEDs being turned off when it’s in non-stapling mode, by disclosing that “Here, selection of a stapling mode is described in more detail. Under an initial state when the body 1 is turned on, the LEDs 132 through 137 are off, and the non-stapling mode is selected. When the operator presses the stapling mode selection key 131 once, the LED 132 is lit and the single stapling mode is selected. Thereafter, every time the operator presses the key 131, the LEDs 133 through 137 are lit in order and the respective stapling mode is selected. After lighting of the LED 137, when the key 131 is pressed, the LED 137 is turned off and the stapling mode is canceled, that is, the non-stapling mode is selected. If the automatic multiple stapling mode and the APS mode are selected, one of the multiple stapling modes is selected in accordance with the copy sheet size determined by the APS control, and stapling is started automatically upon the completion of one cycle of copying”; thereby to having “a finisher which automatically determines the number of stapling points and the location of the stapling points in accordance with the size of sheets to be stapled”). 
With regard to claim 5, the claim is drawn to the printing system according to claim 1, wherein the stapler is configured to staple the sheet conveyed from the printing apparatus at a first stapling position and staple the insert sheet at a second stapling position that is different from the first stapling position in a width direction perpendicular to a sheet conveyance direction of the sheet conveyed from the printing apparatus (see Mano, i.e. in Fig. 7 and in para. 51, discloses that “… For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted. When the size of the sheet is selected by the size button 42, the selection buttons 43 and 44 of the staple position are lighted. When one of the buttons 43 and 44 is selected, the staple button 41 blinks. When the staple button 41 is pressed, the stapler 13 performs stapling”; and further in Fig. 11A-C and in para. 59-61, disclose that “[0059] FIG. 11A is a plan view showing an insertion example of the sheet bundle T in the manual mode. The storage tray 81 is marked with the guide materials 50, 51 and 52 for respective sizes. Thus, for example, when the A4 size sheet bundle T is inserted, the sheet bundle T is placed between the guide materials 50 and 51 and is inserted. [0060] FIG. 11B shows an example in which a corner part of the sheet bundle T is stapled. The stapling of the corner part is performed by pressing the selection button 43 of FIG. 7. The stapler 13 moves to the position of the inclined part 392 of the slit 39 (FIG. 5), and staples the corner part of the sheet bundle T.  [0061] FIG. 11C shows an example in which stapling is performed at two positions of an edge of the sheet bundle T. Reference sign ST denotes a staple position. The two-position stapling is performed by pressing the selection button 44 of FIG. 7. The stapler 13 moves along the straight portion 391 of the slit 39 (FIG. 5), and staples the edge of the sheet bundle T at two positions.”). 
With regard to claim 6, the claim is drawn to a printing system (see Mano, i.e. in Fig. 1, 17 and etc., disclose the image forming apparatus 100) comprising: 
a printing apparatus configured to print an image on a sheet (see Mano, i.e. in Fig. 1 and 17, disclose the printer section 7);
a sheet processing apparatus (see Mano, i.e. in Fig. 1, disclose the finisher 200) including:
	a slit into which an insert sheet is inserted by a user (see Mano, i.e. in Fig. 6, illustrates an insertion example of a sheet in manual stapling, and the processing tray 12; and further in para. 50, discloses that “[0050] That is, in the manual mode, as shown in FIG. 6, the user inserts a sheet bundle T from the discharge port 24 into the processing tray 12…”),
	a stapler configured to staple the sheet conveyed from the printing apparatus and staple the insert sheet inserted into the slit (see Mano, i.e. in Fig. 1-2 and etc., disclose the stapler 13; and further in para. 33-34, disclose that “[0033] The staple unit 10 includes a standby tray 11, processing tray 12 and a stapler 13. The sheet S discharged by the discharge roller 9 of the image forming apparatus 100 is received by an inlet roller 14 provided at a carry-in port of the stapler unit 10. The inlet roller 14 includes an upper roller and a lower roller and is driven by a motor…”),
	a sensor configured to detect the insert sheet inserted into the slit and positioned at a predetermined position (see the teachings of Toyama below), and 
	a light emitter (see Mano, i.e. in Fig. 7 and in para. 51, disclose that “Each of the buttons 41 to 44 is a button of a type in which an LED is lighted. For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted.); and
a controller (see Mano, i.e. in Fig. 17, disclose the finisher control section 201, and in para. 77, discloses that “[0077] A finisher control section 201 controls the operation of the finisher 200 (staple unit 10) and the operation of sheet discharge…”) configured to control the light emitter (see Mano, i.e. para. 51, discloses that “Each of the buttons 41 to 44 is a button of a type in which an LED is lighted. For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted…” When the size of the sheet is selected by the size button 42, the selection buttons 43 and 44 of the staple position are lighted. When one of the buttons 43 and 44 is selected, the staple button 41 blinks. When the staple button 41 is pressed, the stapler 13 performs stapling…”),
wherein the controller causes the stapler to staple the insert sheet inserted into the slit when an elapsed time elapsed from the detection of the insert sheet by the sensor has reached a predetermined time (see Mano, i.e. in para. 35-36, disclose “a period” during the execution of the stapler 13 staples the sheets S, by disclosing that “[0035] The standby tray 11 stacks the sheet S and has an openable structure. When a specified number of sheets S are stacked, the standby tray 11 is opened, and the sheets S are dropped to the processing tray 12 by their own weight or operation of a drop assist member to forcibly drop. The processing tray 12 supports the sheets S during a period when the stapler 13 staples the sheets S…”), and
wherein after the insert sheet is detected by the sensor, the controller causes the light emitter to change from a first state that the light emitter blinks to a second state that the light emitter is turned off, wherein the light emitter is in the first state at a time point before the stapler staples the insert sheet, and wherein the light emitter is in the second state at a time point after the stapler staples the insert sheet (see teachings of Toyama below). 
The teachings of Mano do not explicitly disclose the limitations relating to “a sensor configured to detect the insert sheet inserted into the slit and positioned at a predetermined position” and “wherein after the insert sheet is detected by the sensor, the controller causes the light emitter to change from a first state that the light emitter blinks to a second state that the light emitter is turned off, wherein the light emitter is in the first state at a time point before the stapler staples the insert sheet, and wherein the light emitter is in the second state at a time point after the stapler staples the insert sheet”. 
However, Toyama discloses an analogous invention relates to a finisher with a stapler.  More specifically, in Toyama, i.e. in col. 5, ll 12-19, disclose the limitation of “a sensor configured to detect the insert sheet inserted into the slit and positioned at a predetermined position” by disclosing the teachings of detection of document sheet and as well as the size of the document sheet by “the document size sensor SE3”; and further in Toyama, i.e. in col. 6, ll 47-51, discloses that “(58) The CPU 200 receives signals from the document size sensor SE3, the copy sheet size sensors SE11 through SE16, the stapler sensors SE4 and SE5, all the keys on the operation panel 100 and all the sensors provided in the sheet passage”.  In addition, with regard to claimed limitation of “wherein after the insert sheet is detected by the sensor, the controller causes the light emitter to change from a first state that the light emitter blinks to a second state that the light emitter is turned off, wherein the light emitter is in the first state at a time point before the stapler staples the insert sheet, and wherein the light emitter is in the second state at a time point after the stapler staples the insert sheet”, Toyama, i.e. in in col. 6, ll 21-36, discloses the teachings of the LEDs being turned off when it’s in non-stapling mode, by disclosing that “Here, selection of a stapling mode is described in more detail. Under an initial state when the body 1 is turned on [i.e. “first state”], the LEDs 132 through 137 are off  [i.e. “second state”], and the non-stapling mode is selected. When the operator presses the stapling mode selection key 131 once, the LED 132 is lit and the single stapling mode is selected. Thereafter, every time the operator presses the key 131, the LEDs 133 through 137 are lit in order and the respective stapling mode is selected. After lighting of the LED 137, when the key 131 is pressed, the LED 137 is turned off and the stapling mode is canceled, that is, the non-stapling mode is selected. If the automatic multiple stapling mode and the APS mode are selected, one of the multiple stapling modes is selected in accordance with the copy sheet size determined by the APS control, and stapling is started automatically upon the completion of one cycle of copying”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mano to include the limitation(s) discussed and also taught by Toyama, with the limitations discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image forming and finishing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mano by the teachings of Toyama, and to incorporate the limitation(s) discussed and also taught by Toyama, thereby to having “a finisher which automatically determines the number of stapling points and the location of the stapling points in accordance with the size of sheets to be stapled” (see Toyama, i.e. in col. 1, ll 29-33 and etc.). 	
With regard to claim 7, the claim is drawn to the printing system according to claim 6, wherein the light emitter changes from a third state that the light emitter emits light continuously to the first state (see Mano, i.e. in para. 51 and in Fig. 7, discloses that “… When one of the buttons 43 and 44 is selected, the staple button 41 blinks [i.e. “a third state”]. When the staple button 41 is pressed, the stapler 13 performs stapling”). 
With regard to claim 8, the claim is drawn to the printing system according to claim 6, wherein the slit is provided on a front side of the sheet processing apparatus (see Mano, i.e. the illustration in Fig. 6, illustrates an insertion example of a sheet in manual stapling, and the processing tray 12; and further in para. 50, discloses that “[0050] That is, in the manual mode, as shown in FIG. 6, the user inserts a sheet bundle T from the discharge port 24 into the processing tray 12…”).
With regard to claim 9, the claim is drawn to the printing system according to claim 6, wherein after the stapler staples the insertion sheet, the light emitter is kept in the second state at least until the insertion sheet is not detected by the sensor (Toyama, i.e. in in col. 6, ll 21-36, discloses the teachings of the LEDs being turned off when it’s in non-stapling mode, by disclosing that “Here, selection of a stapling mode is described in more detail. Under an initial state when the body 1 is turned on, the LEDs 132 through 137 are off, and the non-stapling mode is selected. When the operator presses the stapling mode selection key 131 once, the LED 132 is lit and the single stapling mode is selected. Thereafter, every time the operator presses the key 131, the LEDs 133 through 137 are lit in order and the respective stapling mode is selected. After lighting of the LED 137, when the key 131 is pressed, the LED 137 is turned off and the stapling mode is canceled, that is, the non-stapling mode is selected. If the automatic multiple stapling mode and the APS mode are selected, one of the multiple stapling modes is selected in accordance with the copy sheet size determined by the APS control, and stapling is started automatically upon the completion of one cycle of copying”; thereby to having “a finisher which automatically determines the number of stapling points and the location of the stapling points in accordance with the size of sheets to be stapled”).
With regard to claim 10, the claim is drawn to the printing system according to claim 6, wherein the stapler is configured to staple the sheet conveyed from the printing apparatus at a first stapling position and staple the insert sheet at a second stapling position that is different from the first stapling position in a width direction perpendicular to a sheet conveyance direction of the sheet conveyed from the printing apparatus (see Mano, i.e. in Fig. 7 and in para. 51, discloses that “… For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted. When the size of the sheet is selected by the size button 42, the selection buttons 43 and 44 of the staple position are lighted. When one of the buttons 43 and 44 is selected, the staple button 41 blinks. When the staple button 41 is pressed, the stapler 13 performs stapling”; and further in Fig. 11A-C and in para. 59-61, disclose that “[0059] FIG. 11A is a plan view showing an insertion example of the sheet bundle T in the manual mode. The storage tray 81 is marked with the guide materials 50, 51 and 52 for respective sizes. Thus, for example, when the A4 size sheet bundle T is inserted, the sheet bundle T is placed between the guide materials 50 and 51 and is inserted. [0060] FIG. 11B shows an example in which a corner part of the sheet bundle T is stapled. The stapling of the corner part is performed by pressing the selection button 43 of FIG. 7. The stapler 13 moves to the position of the inclined part 392 of the slit 39 (FIG. 5), and staples the corner part of the sheet bundle T.  [0061] FIG. 11C shows an example in which stapling is performed at two positions of an edge of the sheet bundle T. Reference sign ST denotes a staple position. The two-position stapling is performed by pressing the selection button 44 of FIG. 7. The stapler 13 moves along the straight portion 391 of the slit 39 (FIG. 5), and staples the edge of the sheet bundle T at two positions.”).
With regard to claim 11, the claim is drawn to a sheet processing apparatus, connected to a printing apparatus configured to print an image on a sheet (see Mano, i.e. in Fig. 1-2, disclose the sheet processing apparatus (or finisher) 200, which is connected to the image forming apparatus 100), comprising: 
a slit into which an insert sheet is inserted by a user (see Mano, i.e. in Fig. 2 and in para. 33, disclose the processing tray 12); 
a stapler configured to staple the sheet conveyed from the printing apparatus and staple the insert sheet inserted into the slit (see Mano, i.e. in Fig. 2 and in para. 33, disclose the staple unit 10); 
a sensor configured to detect the insert sheet inserted into the slit and positioned at a predetermined position (see the teachings of Toyama below); 
a light emitter (see Mano, i.e. in Fig. 7 and in para. 51, disclose that “Each of the buttons 41 to 44 is a button of a type in which an LED is lighted. For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted.); and
a controller (see Mano, i.e. in Fig. 17, disclose the finisher control section 201, and in para. 77, discloses that “[0077] A finisher control section 201 controls the operation of the finisher 200 (staple unit 10) and the operation of sheet discharge…”) configured to control the light emitter (see Mano, i.e. para. 51, discloses that “Each of the buttons 41 to 44 is a button of a type in which an LED is lighted. For example, when the staple button 41 is pressed, the staple button 41 and the size button 42 are lighted…” When the size of the sheet is selected by the size button 42, the selection buttons 43 and 44 of the staple position are lighted. When one of the buttons 43 and 44 is selected, the staple button 41 blinks. When the staple button 41 is pressed, the stapler 13 performs stapling…”), 
wherein the controller causes the stapler to staple the insert sheet inserted into the slit when an elapsed time elapsed from the detection of the insert sheet by the sensor has reached a predetermined time (see Mano, i.e. in para. 35-36, disclose “a period” during the execution of the stapler 13 staples the sheets S, by disclosing that “[0035] The standby tray 11 stacks the sheet S and has an openable structure. When a specified number of sheets S are stacked, the standby tray 11 is opened, and the sheets S are dropped to the processing tray 12 by their own weight or operation of a drop assist member to forcibly drop. The processing tray 12 supports the sheets S during a period when the stapler 13 staples the sheets S…”, and
wherein after the insert sheet is detected by the sensor, the controller causes the light emitter to change from a first state that the light emitter blinks to a second state that the light emitter is turned off, wherein the light emitter is in the first state at a time point before the stapler staples the insert sheet, and wherein the light emitter is in the second state at a time point after the stapler staples the insert sheet (see teachings of Toyama below).
The teachings of Mano do not explicitly disclose the limitations relating to “a sensor configured to detect the insert sheet inserted into the slit and positioned at a predetermined position” and “wherein after the insert sheet is detected by the sensor, the controller causes the light emitter to change from a first state that the light emitter blinks to a second state that the light emitter is turned off, wherein the light emitter is in the first state at a time point before the stapler staples the insert sheet, and wherein the light emitter is in the second state at a time point after the stapler staples the insert sheet”. 
However, Toyama discloses an analogous invention relates to a finisher with a stapler.  More specifically, in Toyama, i.e. in col. 5, ll 12-19, disclose the limitation of “a sensor configured to detect the insert sheet inserted into the slit and positioned at a predetermined position” by disclosing the teachings of detection of document sheet and as well as the size of the document sheet by “the document size sensor SE3”; and further in Toyama, i.e. in col. 6, ll 47-51, discloses that “(58) The CPU 200 receives signals from the document size sensor SE3, the copy sheet size sensors SE11 through SE16, the stapler sensors SE4 and SE5, all the keys on the operation panel 100 and all the sensors provided in the sheet passage”.  In addition, with regard to claimed limitation of “wherein after the insert sheet is detected by the sensor, the controller causes the light emitter to change from a first state that the light emitter blinks to a second state that the light emitter is turned off, wherein the light emitter is in the first state at a time point before the stapler staples the insert sheet, and wherein the light emitter is in the second state at a time point after the stapler staples the insert sheet”, Toyama, i.e. in in col. 6, ll 21-36, discloses the teachings of the LEDs being turned off when it’s in non-stapling mode, by disclosing that “Here, selection of a stapling mode is described in more detail. Under an initial state when the body 1 is turned on [i.e. “first state”], the LEDs 132 through 137 are off  [i.e. “second state”], and the non-stapling mode is selected. When the operator presses the stapling mode selection key 131 once, the LED 132 is lit and the single stapling mode is selected. Thereafter, every time the operator presses the key 131, the LEDs 133 through 137 are lit in order and the respective stapling mode is selected. After lighting of the LED 137, when the key 131 is pressed, the LED 137 is turned off and the stapling mode is canceled, that is, the non-stapling mode is selected. If the automatic multiple stapling mode and the APS mode are selected, one of the multiple stapling modes is selected in accordance with the copy sheet size determined by the APS control, and stapling is started automatically upon the completion of one cycle of copying”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mano to include the limitation(s) discussed and also taught by Toyama, with the limitations discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image forming and finishing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mano by the teachings of Toyama, and to incorporate the limitation(s) discussed and also taught by Toyama, thereby to having “a finisher which automatically determines the number of stapling points and the location of the stapling points in accordance with the size of sheets to be stapled” (see Toyama, i.e. in col. 1, ll 29-33 and etc.). 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanamoto et al. (U.S. Pat/Pub No. 2004/0126122 A1) disclose an invention relates to an image processing apparatus, an image processing method, a job processing method, a program, and a storage medium, suitable for performing processing related to page number information.
Nishimori et al. (U.S. Patent No. 5,697,039) disclose an inventio relates to a copying apparatus, and more particularly to a control system for a copying machine provided with an automatic document feeding unit and a copy sheet handling unit with a sheet binding function. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675